USCA4 Appeal: 22-7093      Doc: 6         Filed: 12/27/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7093


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ACZEL CARDENA-SOSA, a/k/a Jesus Garcia, a/k/a Jorge Cardenas-Sosa, a/k/a
        Gasel Sosa, a/k/a Jorge Cardenas,

                             Defendant - Appellant.


        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:03-cr-00031-GMG-10)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Aczel Cardena-Sosa, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7093         Doc: 6     Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

              Aczel Cardena-Sosa appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review a district

        court’s denial of a compassionate release motion for abuse of discretion. See United States

        v. High, 997 F.3d 181, 185 (4th Cir. 2021). Upon review, we discern no reversible error

        in the district court’s denial of Cardena-Sosa’s motion. We therefore affirm the district

        court’s order. United States v. Cardenas-Sosa, No. 3:03-cr-00031-GMG-10 (N.D. W. Va.

        Sept. 9, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2